Case 8:19-cv-02328-CEH-TGW Document 15 Filed 01/22/21 Page 1 of 3 PageID 138



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

DARA WRIGHT,
an individual,                               Case No.: 8:19-cv-02328-CEH-TGW

       Plaintiff,
v.

CAPITAL ONE BANK (USA), N.A.,
a/k/a CAPITAL ONE SERVICES, LLC,
a national association,

     Defendant.
______________________________________/

                    NOTICE OF PENDING SETTLEMENT

       COMES NOW, Plaintiff, DARA WRIGHT (hereinafter, “Plaintiff”), by and

through the undersigned counsel pursuant to Local Rule 3.08, Middle District of

Florida, and hereby submits this Notice of Pending Settlement, and states:

       1.     Plaintiff and Defendant, CAPITAL ONE BANK (USA), N.A. a/k/a

CAPITAL ONE SERVICES, LLC (hereinafter, “Capital One”), reached a

confidential settlement regarding all claims in this case; the parties are presently

drafting, finalizing, and executing a written settlement agreement and release of

liability.

       2.     Upon execution of a mutually-agreeable settlement agreement and

release—and compliance with its terms—undersigned counsel will execute and file

a Joint Stipulation for Dismissal with Prejudice.
Case 8:19-cv-02328-CEH-TGW Document 15 Filed 01/22/21 Page 2 of 3 PageID 139



      3.     To the extent this Court treats the foregoing as a Motion, pursuant to

Middle District of Florida Local Rule 3.01(g), the undersigned certifies he consulted

with counsel for Defendant Capital One, and Defendant agrees to the relief sought

herein.

Dated: January 22, 2021.
                                       Respectfully submitted,
                                       LEAVENLAW

                                       /s/ Ian R. Leavengood
                                       Ian R. Leavengood, Esq., FBN 0010167
                                       Northeast Professional Center
                                       3900 First Street North, Suite 100
                                       St. Petersburg, FL 33703
                                       Phone: (727) 327-3328
                                       Fax: (727) 327-3305
                                       consumerservice@leavenlaw.com
                                       Attorneys for Plaintiff




                                         2
Case 8:19-cv-02328-CEH-TGW Document 15 Filed 01/22/21 Page 3 of 3 PageID 140



                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on January 22 , 2021, a true and correct copy of

the above and foregoing was electronically filed via CM/ECF which will

electronically serve counsel of record:

      Jenny N. Perkins, Esq.
      Adam Settle, Esq.
      Ballard Spahr LLP
      1735 Market Street, 51st FL
      Philadelphia, PA 19103
      perkinsJ@ballardspahr.com
      sichelsteilS@ballardspar.com
      settleA@ballardspahr.com
      segalKowaleskiD@ballardspahr.com
      Attorneys for Defendant, Capital One Bank (USA), N.A.,
      a/k/a Capital One Services, LLC


                                          /s/ Ian R. Leavengood
                                          Attorney




                                            3
